                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

MIRANDA RUSSELL and                 )
RUTH HECKMAN,                       )
                                    )
          Plaintiffs,               )
                                    )
v.                                  )     Civil No. 5:17-cv-00016
                                    )
ROBERT HATFIELD                     )
                                    )
          Defendant.                )
                                    )
                                    )
UNITED STATES OF AMERICA,           )
                                    )
          Plaintiff,                )
                                    )
v.                                  )     Civil No. 5:17-cv-00121
                                    )
ROBERT NEAL HATFIELD,               )
                                    )
          Defendant.                )
_____________________________________________________________________

                                              ORDER

       THIS MATTER is before the Court on the Parties’ “Notice of Settlement Agreement

and Joint Motion to Stay Proceedings” (document #59). For the reasons stated therein, the

Motion is granted. The case of United States of America v. Robert Neal Hatfield, Civil No.

5:17-cv-00121, is hereby stayed.    Within thirty days, the Parties shall file a motion to dismiss

this action or otherwise notify the Court of the status of their agreement.

       SO ORDERED.

                             Signed: March 26, 2019




                                                  1
